Title: To George Washington from William Moore, 28 August 1782
From: Moore, William
To: Washington, George


                  
                     Sir
                     In Council Philadelphia August 28th 1782
                  
                  The inroads which have recently been made by the indians within this state, and the number of murders committed by them far within our frontiers, having become seriously important and alarming, the House of Assembly, many of whose members are well acquainted with the nature of indian wars, have taken the matter under their consideration and think it necessary to carry several expeditions into the indian country as the only effectual means of drawing their warriors from our settlements: And as the defence of the frontiers of Pennsylvania by covering a number of other states, becomes a common cause of the United states, we have agreed to send a deputation from the House, and one from the Council, to confer with your Excellency on this subject, and adopt such measures for this purpose as shall by you, and them be judged effectual and practicable.
                  The Council are unanimously of opinion that such expeditions are really necessary, and therefore feel the strongest disposition to interest your Excellency in favour of that measure, as far as shall be found consistent with the general plan of operations for the Campaign, and we beg leave to assure you, that we shall give, with the greatest readiness, every aid in our power in forwarding the measure.
                  The Council wish that your Excellency would consider the Vice President as fully impowered on the part of the Council to enter upon this business on the broadest ground, and finally to agree to the measures to be taken, as we confide in his abilities, and the season will admit of no delay.  We are happy to find that the Secretary at war appears to think favourably of the expeditions proposed, and that he has written your Excellency his sentiments thereupon.  I have the honor to be, with the greatest regard and esteem Your Excellencys Most obedient and very humble servant
                  
                     Wm Moore
                     President
                  
               